EXHIBIT 10.3

 
UNITED STATES DISTRICT COURT
DISTRICT OF OREGON


 

UNITED STATES OF AMERICA  : No. CR 06-398        UNDER SEAL      :  
 v.
 : INFORMATION      :      : 15 U.S.C. § 78dd-3 [FCPA]      : 15 U.S.C. §
78m(B)(5) [FCPA-Accounting]   SSI INTERNATIONAL  : 18 U.S.C. § 371 [Conspiracy]
  FAR EAST, LTD.   : 18 U.S.C. § 1343 [Wire Fraud]      : 18 U.S.C. § 2 [Aiding
and Abetting]        



The defendant having waived in open court prosecution by indictment, the United
States Attorney charges:
 
COUNT ONE


A. Introduction


At all times relevant to this Information:
 
1. The Foreign Corrupt Practices Act of 1977 (hereinafter, the “FCPA”), as
amended, 15 U.S.C. §§ 78dd-1, et seq., prohibited certain classes of persons and
entities from making payments to foreign government officials to obtain or
retain business. Title 15, United States Code, Section 78dd-3, specifically
prohibited any person other than an issuer or domestic concern, while in the
territory of the United States, from corruptly making use of the mails or any
means or instrumentality of interstate commerce in furtherance of an offer,
promise, authorization, or payment of money or anything of value to a foreign
official for the purpose of obtaining or retaining business for, or directing
business to, any person or securing any improper advantage.
 
 
1

--------------------------------------------------------------------------------

 
Schnitzer Steel Industries, Inc.
 
2. Schnitzer Steel Industries, Inc. (hereinafter, “Schnitzer Steel”),
headquartered in Portland, Oregon, was a publicly-traded company organized under
the laws of Oregon with offices in Oregon, California and Washington. Schnitzer
Steel was engaged in the vertically-integrated businesses of metals recycling,
automobile parts, and steel manufacturing. 
 
3. Schnitzer Steel maintained a class of securities registered pursuant to
Section 12(b) of the Securities Exchange Act of 1934 (15 U.S.C. § 78l) and was
required to file reports with the United States Securities and Exchange
Commission under Section 13 of the Securities Exchange Act (15 U.S.C. § 78m).
Accordingly, Schnitzer Steel was an issuer as that term is defined in the FCPA
(15 U.S.C. § 78dd-1, et seq.).
 
SSI International Far East, Ltd.
 
4. From in or about 1995 to the present, the defendant, SSI International Far
East, Ltd. (hereinafter, “SSI KOREA”), was a wholly-owned subsidiary of
Schnitzer Steel, organized under the laws of the Republic of Korea (hereinafter,
“South Korea”). Defendant SSI KOREA assisted in the sale of ferrous recycled
metal (hereinafter, “scrap metal”) by Schnitzer to customers in South Korea and
in the People’s Republic of China (hereinafter, “China”) and acted as a broker
for the sale of
 
 
2

--------------------------------------------------------------------------------

 
scrap metal by Japanese suppliers to steel producers in South Korea. Defendant
SSI KOREA maintained its principal office in Seoul, South Korea. It was managed
by SSI International, Inc., a wholly-owned subsidiary of Schnitzer Steel in
Tacoma, Washington. Defendant SSI KOREA was a “person other than an issuer or a
domestic concern” within the meaning of the FCPA, 15 U.S.C. § 78dd-3.
 
5. Defendant SSI KOREA acted as Schnitzer Steel’s agent in South Korea and
China, maintaining the business relationships with all of Schnitzer Steel’s
scrap metal customers in those countries. SSI KOREA also transmitted requests to
the United States for approval and wire transfer of funds for payment to
managers of Schnitzer Steel’s customers in South Korea and China in connection
with sales of scrap metal to those customers. Accordingly, defendant SSI KOREA
acted within the territorial jurisdiction of the United States.
 
6. The defendant SSI KOREA, on behalf of its parent, Schnitzer Steel, engaged in
long-standing business transactions with steel producers in Asia, some of which
were wholly or partially owned by the Government of China. These
government-owned steel production companies were “instrumentalities” of a
foreign government and their officers and employees were “foreign officials,”
within the meaning of the FCPA, 15 U.S.C. § 78dd-3(f)(2)(A).
 
 
3

--------------------------------------------------------------------------------

 
B. The Co-Conspirators
 
7. An employee of SSI International, Inc., a wholly-owned subsidiary of
Schnitzer Steel, who is a resident of Tacoma, Washington, and was acting as an
agent of the defendant SSI KOREA (hereinafter, “Officer A”), who is named as a
co-conspirator but not as a defendant herein, was employed by SSI International,
Inc. from in or around 1995 through 2005. From in or around March 2000 to in or
around May 2004, Officer A was a senior officer of SSI International, Inc. and
was responsible for Schnitzer Steel’s Asian scrap metal sales. Officer A’s
duties included, among other things, negotiating sales of scrap metal with steel
production companies in Asia on behalf of Schnitzer Steel; handling invoices
from SSI KOREA for payment in connection with sales to Schnitzer Steel’s
customers in Asia; and forwarding to Schnitzer Steel’s offices in Portland,
Oregon, for processing and authorization wire transfer requests for payment to
managers of Schnitzer Steel’s scrap metal customers in China and South Korea.
Officer A’s job responsibilities also included frequent travel to China and
South Korea in connection with managing Schnitzer Steel’s scrap metal sales and
finalizing sales contracts with customers there.
 
8. Another Schnitzer Steel employee (hereinafter, “Officer B”), a resident of
Portland, Oregon, who is named as a co-conspirator but not as a defendant
herein, was employed as a
 
 
4

--------------------------------------------------------------------------------

 
senior executive officer of Schnitzer Steel, based in Portland, Oregon, from at
least 1990 to 2005. Officer B’s responsibilities included, among other things,
setting policy for the sale of scrap metal to Asian customers, approving all
such sales, authorizing wire transfer requests for payment to managers of
customers of Schnitzer Steel and directly supervising the work of Officer A.
 
C. The Conspiracy and its Objects
 
9. From in or about 1995 through in or about August 2004, in the District of
Oregon and elsewhere, defendant SSI KOREA did unlawfully, willfully and
knowingly conspire and agree with Officer A, Officer B and other persons, known
and unknown, to commit the following offenses against the United States:
 
Object No. 1 - Foreign Corrupt Practices Act
 
To violate the Foreign Corrupt Practices Act by the use of the mails and of
means and instrumentalities of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay, and authorization of the payment of any
money, and anything of value to foreign officials for purposes of: (I)
influencing acts and decisions of such foreign officials in their official
capacities; (II) inducing such foreign officials to do and omit to do acts in
violation of the lawful duty of such officials; (III) securing an improper
advantage; and (IV) inducing such foreign officials to use their influence with
 
 
5

--------------------------------------------------------------------------------

 
foreign governments and instrumentalities thereof to affect and influence acts
and decisions of such governments and instrumentalities in order to assist
defendant SSI KOREA in obtaining and retaining business for and with, and
directing business to, SSI KOREA and Schnitzer Steel, contrary to Title 15,
United States Code, § 78dd-3(a);
 
Object No. 2 - Wire Fraud
 
To transmit and cause to be transmitted in interstate commerce by means of wire
communications certain signs, signals and sounds, having devised and intending
to devise a scheme and artifice to defraud, and for obtaining money and property
by means of materially false and fraudulent pretenses, representations and
promises, contrary to Title 18, United States Code, § 1343; and 
 
Object No. 3 - FCPA False Books and Records
 
To further violate the Foreign Corrupt Practices Act by knowingly falsifying the
books, records, and accounts which were required, in reasonable detail, to
accurately and fairly reflect the transactions and dispositions of the assets of
Schnitzer Steel, an issuer within the meaning of the FCPA, contrary to Title 15,
United States Code, §§ 78m(b)(2)(A), 78m(b)(5) and 78ff(a).
 
D. Purpose of the Conspiracy
 
10. The primary purpose of the conspiracy was to make
 
 
6

--------------------------------------------------------------------------------

 
cash payments to officers and employees of foreign-owned steel production
companies, both government-owned and private, in order to induce employees of
those companies to do business with, and provide preferential terms to,
defendant SSI KOREA and Schnitzer Steel.
 
E. Manner and Means of the Conspiracy
 
11. The manner and means by which defendant SSI KOREA and its co-conspirators
accomplished the objects of the conspiracy, included, but were not limited to,
the following:
 
a. It was part of the conspiracy that from at least as early as 1995 through in
or about August 2004, SSI KOREA conspired with Schnitzer Steel, through Officer
A, Officer B and other persons, known and unknown to the United States Attorney,
to authorize and make payments, principally in cash, to officers and/or
employees (hereinafter collectively referred to as “managers”) of
government-owned and private steel production companies in China and South
Korea to induce those companies to purchase scrap metal from Schnitzer Steel at
advantageous prices.
 
b. It was a further part of the conspiracy that from at least as early as 1999
through in or about August 2004, Schnitzer Steel, through Officer A, Officer B
and other persons, known and unknown to the United States Attorney, made the
payments to the managers of Schnitzer Steel’s scrap metal customers in each
instance as follows: Schnitzer Steel routinely
 
 
7

--------------------------------------------------------------------------------

 
received invoices from defendant SSI Korea for payment to such managers which
were associated with scrap metal shipments to customers of Schnitzer Steel.
Officer A and others subsequently executed wire transfer requests specifying the
bank account into which the payments would be made and identifying the type of
payments to be made, and forwarded the wire transfer requests for payment to
Schnitzer Steel’s offices in Portland, Oregon for processing. One or more of
Schnitzer Steel’s senior executives then approved the requests and authorized
the payments. During this time period, Officer B approved and authorized at
least forty requests for payments to managers of Schnitzer Steel’s customers in
China and South Korea.
 
c. It was a further part of the conspiracy that, to facilitate the transfer of
payments from Schnitzer Steel to managers of its scrap metal customers in China
and South Korea, certain employees of defendant SSI KOREA, which was previously
known as MMI International Far East, Ltd., opened a series of bank accounts in
South Korea which were not reflected in the books and records of Schnitzer Steel
or SSI KOREA. These off-the-books accounts, which were maintained from in or
about 1995 through in or about 2004, were opened in the names of relatives of
certain employees of SSI KOREA.
 
d. It was a further part of the conspiracy that Schnitzer Steel, through Officer
A, Officer B and others, wire
 
8

--------------------------------------------------------------------------------

 
transferred and authorized the wire transfer of funds from its bank account in
Portland, Oregon to the off-the-books bank accounts affiliated with employees of
defendant SSI KOREA. Following the wire transfer of funds into the off-the-books
accounts, employees of SSI KOREA withdrew pre-approved sums of cash and/or
obtained bank checks, which were then given to the managers of Schnitzer Steel’s
scrap metal customers in China and South Korea.
 
e. It was a further part of the conspiracy that Officer A traveled to South
Korea and made direct cash payments and/or instructed employees of defendant SSI
KOREA to make direct cash payments on behalf of Schnitzer Steel to managers of
its scrap metal customers in China and South Korea.
 
f. It was a further part of the conspiracy that the following types of payments,
among others, were made to managers of government-owned and private steel
production companies:
 
Commission Payments
 
(i) From at least as early as 1999 through in or about August 2004, Schnitzer
Steel made cash payments in connection with nearly every sale of scrap
metal from the United States to managers of its customers in China and South
Korea, which payments were reflected on Schnitzer Steel’s books and records as
“commissions.” The commissions, which were included in the purchase price of the
scrap metal, were paid in cash directly to
 
 
9

--------------------------------------------------------------------------------

 
a manager of a private or government-owned customer. As set forth in Paragraphs
11(b) and (c), Schnitzer Steel effectuated the payment of the illegal
commissions by approving wire transfer requests and wire transferring funds to
off-the-books bank accounts affiliated with employees of defendant SSI KOREA.
 
(ii) Between in or about September 1999 and in or about September 2001,
defendant SSI KOREA, acting as a broker as described in Paragraph 4, above, paid
at least 135 commission payments on behalf of Japanese scrap metal suppliers to
managers of steel production companies in China and South Korea. Of these
commission payments, at least approximately $3,823.35 were paid to managers of
government “instrumentalities,” as defined in Paragraph 6, above.
 
(iii) The standard commission payments to managers of foreign-owned steel
production companies were $.15 per ton for scrap metal sold to companies in
China, and $.25 per ton for scrap metal sold to companies in South Korea.
Between in or about September 1999 and August 2004, employees and agents of
defendant SSI KOREA paid approximately $774,600 in total commission payments to
managers of steel production companies in China and South Korea. At least
approximately $104,300 of the total commission payments were paid directly to
managers of government “instrumentalities,” as defined in Paragraph 6, above.
 
 
10

--------------------------------------------------------------------------------

 
Refunds
 
(iv) In addition to the commission payments described above, from in or about
September 2001 to August 2004, Schnitzer Steel made separate cash payments in
connection with its sales of scrap metal to managers of its government-owned and
private customers in China and South Korea, which payments were reflected on
Schnitzer Steel’s books and records as “refunds” or “rebates” to the customers
(hereinafter, “refunds”). As with commission payments, Schnitzer Steel paid
refunds by inflating the price of a scrap metal contract, causing the customer
to overpay Schnitzer Steel for the scrap metal purchase, and ultimately passing
on the inflated amount as cash to the manager of the customer. As set forth in
Paragraphs 11(b) and (c), and starting in or around September 2001, Schnitzer
Steel paid the refunds by wire transferring and approving the wire transfer of
funds to off-the-books bank accounts affiliated with employees of defendant SSI
KOREA.
 
(v) Between in or about May 2002 and in or about September 2002, defendant SSI
KOREA, acting as a broker as described in Paragraph 4, above, made refund
payments on behalf of Japanese scrap metal suppliers to managers of steel
production companies in South Korea.
 
(vi) The standard refund varied from $.025 per ton to $1.00 per ton for scrap
metal sold to scrap metal customers in China and South Korea. Between in or
about May 2001 and August
 
 
11

--------------------------------------------------------------------------------

 
2004, approximately $889,400 in total refund payments were made to managers of
Schnitzer Steel’s scrap metal customers in Asia. At least approximately $57,200
of the total refund payments were paid directly to managers of government
“instrumentalities,” as defined in Paragraph 6, above.
 
Gratuities
 
(vii) From at least as early as in or about October 1999 through in or about May
2003, Schnitzer Steel made additional cash payments in the form of gratuities to
managers of its scrap metal customers, which payments were reflected on
Schnitzer Steel’s books and records as “gratuities,” “other marine expenses,”
“commissions,” “customer relations,” and/or “bonuses” (hereinafter,
“gratuities”). To fund the gratuities, Schnitzer Steel issued corporate checks
to Schnitzer Steel employees, including Officer A, who cashed the checks and
delivered the gratuities, in the form of cash, to managers of the Chinese and
South Korean customers, at or around the time that a cargo of scrap metal was
loaded for shipment in the United States. During this time period, a total of
approximately $45,200 was paid in gratuities, of which at least approximately
$39,200 were directly paid to managers of government “instrumentalities,” as
defined in Paragraph 6, above.
 
Gifts and Entertainment Expenditures
 
(viii) From in or about September 1999 through in or
 
 
12

--------------------------------------------------------------------------------

 
about December 2004, employees of Schnitzer Steel and defendant SSI KOREA spent
approximately $138,000 in gift and entertainment expenses for managers of
Schnitzer Steel’s customers in China and South Korea. The gifts and
entertainment expenditures included, among other things, jewelry, gift
certificates, perfume, and the use of SSI KOREA’s golf club membership and
condominium time-share. At least approximately $4,100 of these expenditures were
paid directly to managers of government “instrumentalities,” as defined in
Paragraph 6, above.
 
g. It was a further part of the conspiracy that Schnitzer Steel and defendant
SSI KOREA failed to account properly for the commissions, refunds and gratuity
payments to managers of government-owned and private steel production companies
in China and South Korea and failed to describe accurately the transactions in
Schnitzer Steel’s books and records. Instead, SSI KOREA conspired with Schnitzer
Steel to improperly characterize the payments on the books and records of
Schnitzer Steel as legitimate payments for, among other things, “commissions,”
“sales commissions,” “commissions to the customer,” “refunds,” “rebates,”
“refunds to customer,” “rebates to customer,” “quality claims,” “discounts,”
“credits,” “freight savings,” “gratuities,” “other marine expenses,” “customer
relations,” and “bonuses.”
 
h. It was a further part of the conspiracy that in or
 
 
13

--------------------------------------------------------------------------------

 
about August 2004, an employee of the defendant SSI KOREA directed a member of
the SSI KOREA staff to destroy records pertaining to the off-the-books bank
accounts described in Paragraphs 13 and 14, which the staff member did.
Thereafter the SSI KOREA employee informed Officer A that those documents had
been destroyed.
 
i. It was a further part of the conspiracy that between in or about September
1999 and August 2004, Schnitzer Steel realized profits of approximately $55
million on scrap metal it sold to customers in China and South Korea, upon which
commissions, refunds and/or gratuities were paid. Of those sales, approximately
$6,259,104 in profits resulted from transactions involving government-owned
customers. During that time period, Schnitzer Steel realized additional profits
of approximately $420,500 on scrap metal sales by Japanese suppliers for which
defendant SSI KOREA received a brokerage commission. Of those sales,
approximately $20,000 in profits resulted from transactions involving
government-owned scrap metal customers. 
 
Overt Acts
 
   12. In order to further the objects and purpose of this conspiracy, defendant
SSI KOREA and its co-conspirators, known and unknown to the United States
Attorney, did commit and cause to be committed the following overt acts, among
others, in the District of Oregon and elsewhere: 
 
 
14

--------------------------------------------------------------------------------

 
a. On or about the dates set forth below, the following payments, among others,
were made via wire transfer from Portland, Oregon, to the off-the-books bank
accounts in South Korea affiliated with employees of defendant SSI KOREA, which
payments were passed on in cash to managers of Schnitzer Steel’s
government-owned scrap metal customers in China and South Korea:
 

 
 
Approximate Date
of Wire Transfer
 
 
Description of
Payment, As
Reflected in
the Records of
Schnitzer Steel
 
 
Approximate
Amount of
Payment
(U.S.
dollars)
 
 
SSI
Cargo
Number
 
 
(1)
 
 
June 1, 2001
 
 
Commission
 
 
$3,378.50
 
 
S2206-T
 
 
(2)
 
 
June 1, 2001
 
 
Commission
 
 
$5,750.00
 
 
S2200-O
 
 
(3)
 
 
August 22, 2001
 
 
Commission
 
 
$5,371.23
 
 
S2211-T
 
 
(4)
 
 
September 10, 2001
 
 
Commission
 
 
$5,371.23
 
 
S2211-T
 
 
(5)
 
 
September 10, 2001
 
 
Commission
 
 
$3,921.83
 
 
S2207-T
 
 
(6)
 
 
October 12, 2001
 
 
Commission
 
 
$6,049.47
 
 
S2215-P
 
 
(7)
 
 
October 12, 2001
 
 
Refund
 
 
$6,049.47
 
 
S2215-P
 
 
(8)
 
 
October 31, 2001
 
 
Commission
 
 
$4,004.64
 
 
S2219-P
 
 
(9)
 
 
October 31, 2001
 
 
Commission
 
 
$4,084.68
 
 
S2218-T
 
 
(10)
 
 
November 21, 2001
 
 
Commission
 
 
$4,083.20
 
 
S2214-T
 
 
(11)
 
 
December 13, 2001
 
 
Commission
 
 
$4,185.48
 
 
S2226-T
 
 
(12)
 
 
December 21, 2001
 
 
Commission
 
 
$4,206.43
 
 
S2224-O
 
 
(13)
 
 
February 6, 2002
 
 
Commission
 
 
$3,811.69
 
 
S2225-O
 
 
(14)
 
 
March 1, 2002
 
 
Commission
 
 
$3,960.25
 
 
S2231-O
 

 
 
 
15

--------------------------------------------------------------------------------

 

 
 
Approximate Date
of Wire Transfer
 
 
Description of
Payment, As
Reflected in
the Records of
Schnitzer Steel
 
 
Approximate
Amount of
Payment
(U.S.
dollars)
 
 
SSI
Cargo
Number

 
(15)
 
 
March 1, 2002
 
 
Commission
 
 
$3,736.86
 
 
S2230-T
 
 
(16)
 
 
April 3, 2002
 
 
Commission
 
 
$3,741.20
 
 
S2232-T
 
 
(17)
 
 
May 22, 2002
 
 
Commission
 
 
$3,716.21
 
 
S2238-P
 
 
(18)
 
 
June 14, 2002
 
 
Commission
 
 
$3,666.82
 
 
S2242-T
 
 
(19)
 
 
July 10, 2002
 
 
Refund
 
 
$7,432.41
 
 
S2238-P
 
 
(20)
 
 
July 16, 2002
 
 
Commission
 
 
$3,958.06
 
 
S2245-T
 
 
(21)
 
 
September 20, 2002
 
 
Commission
 
 
$6,874.92
 
 
S2249-P
 
 
(22)
 
 
September 20, 2002
 
 
Refund
 
 
$6,874.92 
 
 
S2249-P
 
 
(23)
 
 
March 14, 2003
 
 
Commission
 
 
$5,894.50
 
 
S2270-O
 
 
(24)
 
 
February 10, 2004
 
 
Commission
 
 
$3,816.25
 
 
S2302-O
 
 
(25)
 
 
February 10, 2004
 
 
Refund
 
 
$6,360.43
 
 
S2302-O
 
 
(26)
 
 
March 2, 2004
 
 
Commission
 
 
$4,650.28
 
 
S2314-P
 
 
(27)
 
 
March 16, 2004
 
 
Refund
 
 
$15,500.95
 
 
S2314-P
 



b. On or about the dates set forth below, the following payments, among others,
were made via wire transfer from Portland, Oregon to the off-the-books bank
accounts in South Korea affiliated with employees of defendant SSI KOREA, which
payments were passed on to managers of privately-owned scrap metal customers in
China and South Korea:
  
 
16

--------------------------------------------------------------------------------

 



 
 
Approximate Date
of Wire Transfer
 
 
Description of
Payment, As
Reflected in
the Records of
Schnitzer Steel
 
 
Approximate
Amount of
Payment
(U.S.
dollars)
 
 
SSI
Cargo
Number
 
 
(1)
 
 
June 4, 2002
 
 
Commission
 
 
$7,610.02
 
 
S2236-O
 
 
(2)
 
 
June 4, 2002
 
 
Refund
 
 
$30,440.07
 
 
S2236-O
 
 
(3)
 
 
July 9, 2002
 
 
Refund
 
 
$4,566.10
 
 
S2236-O
 
 
(4)
 
 
January 16, 2003
 
 
Refund
 
 
$32,618.32
 
 
S2264-O
 
 
(5)
 
 
February 25, 2003
 
 
Commission
 
 
$8,154.58
 
 
S2264-O
 
 
(6)
 
 
March 4, 2003
 
 
Refund
 
 
$15,500.00
 
 
S2271-P
 
 
(7)
 
 
March 19, 2003
 
 
Commission
 
 
$7,750.00
 
 
S2271-P
 
 
(8)
 
 
April 23, 2003
 
 
Refund
 
 
$13,786.28
 
 
S2272-O
 
 
(9)
 
 
April 24, 2003
 
 
Commission
 
 
$6,893.14
 
 
S2272-O
 
 
(10)
 
 
September 9, 2003
 
 
Refund
 
 
$7,699.79
 
 
S2292-O
 
 
(11)
 
 
September 10, 2003
 
 
Commission
 
 
$7,699.79
 
 
S2292-O
 
 
(12)
 
 
November 3, 2003
 
 
Refund
 
 
$7,699.79
 
 
S2292-O
 
 
(13)
 
 
December 11, 2003
 
 
Refund
 
 
$7,703.57
 
 
S2301-O
 
 
(14)
 
 
January 29, 2004
 
 
Commission
 
 
$7,703.60
 
 
S2301-O
 
 
(15)
 
 
March 3, 2004
 
 
Commission
 
 
$4,433.64
 
 
S2309-O
 
 
(16)
 
 
March 3, 2004
 
 
Refund
 
 
$7,389.41
 
 
S2309-O
 
 
(17)
 
 
June 10, 2004
 
 
Commission
 
 
$8,249.26
 
 
S2320-O
 
 
(18)
 
 
June 10, 2004
 
 
Refund
 
 
$13,500.00
 
 
S2320-O
 
 
(19)
 
 
June 17, 2004
 
 
Refund
 
 
$19,500.00
 
 
S2320-O
 
 
(20)
 
 
July 1, 2004
 
 
Refund
 
 
$11,253.69
 
 
S2322-O
 
 
(21)
 
 
July 2, 2004
 
 
Refund
 
 
$4,489.31
 
 
S2322-O
 
 
(22)
 
 
July 2, 2004
 
 
Refund
 
 
$8,246.31
 
 
S2320-O
 
 
(23)
 
 
July 6, 2004
 
 
Refund
 
 
$23,614.50
 
 
S2322-O
 

 
 
 
17

--------------------------------------------------------------------------------

 
 

 
 
Approximate Date
of Wire Transfer
 
 
Description of
Payment, As
Reflected in
the Records of
Schnitzer Steel
 
 
Approximate
Amount of
Payment
(U.S.
dollars)
 
 
SSI
Cargo
Number

 
(24)
 
 
July 29, 2004
 
 
Commission
 
 
$7,871.50
 
 
S2322-O
 

 
 
c. On or about the dates set forth below, the following additional payments,
among others, were made by issuing corporate checks to Officer A in the United
States, which checks were then cashed and the proceeds hand-delivered in the
United States to managers of Schnitzer Steel’s government-owned scrap metal
customers: 
 

 
 
Approximate Date
of Check
 
 
Description of
Payment, As
Reflected in
the Records of
Schnitzer Steel
 
 
Approximate
Amount of
Check (U.S.
Dollars)
 
 
SSI
Cargo
Number
 
 
(1)
 
 
June 27, 2001
 
 
Gratuity to Customer Representative
 
 
$2,500.00
 
 
S2199-O
 
 
(2)
 
 
August 10, 2001
 
 
Cash Bonus
 
 
$1,000.00
 
 
S2207-T
 
 
(3)
 
 
September 10, 2001
 
 
Gratuity Commission to Customer
 
 
$1,000.00
 
 
S2206-T
 
 
(4)
 
 
September 10, 2001
 
 
Gratuity Commission to Customer
 
 
$1,000.00
 
 
S2212-O
 
 
(5)
 
 
January 10, 2002
 
 
Gratuity to Customer Representative
 
 
$2,500.00
 
 
S2224-O
 

 
 
 
18

--------------------------------------------------------------------------------

 

 
 
Approximate Date
of Check
 
 
Description of
Payment, As
Reflected in
the Records of
Schnitzer Steel
 
 
Approximate
Amount of
Check (U.S.
Dollars)
 
 
SSI
Cargo
Number

 
(6)
 
 
April 3, 2002
 
 
Gratuity to Customer Representative
 
 
$2,500.00
 
 
S2230-T
 
 
(7)
 
 
April 3, 2002
 
 
Gratuity to Customer Representative
 
 
$2,500.00
 
 
S2231-O
 
 
(8)
 
 
July 12, 2002
 
 
Gratuity to Customer Representative
 
 
$2,500.00
 
 
S2242-T
 



d. On or about February 3, 2003, Officer A sent an e-mail to Officer B and
others, describing, in substance and in part, Schnitzer Steel’s practice of
paying “kick backs” to representatives of government-owned scrap metal
customers, and stating:
 
Commission revenue: We think $.50/MT to SSI Korea who will cover the SSI-China
expenses including regular kick back $0.15/MT. We think total about 800,000 M/T
to China in 2003, so commission pay is $400,000/yr. We just wire to SSI-Korea
for the net money need for China operation (SSI-China expense + Kick back) and
keep the balance in SSI-Portland as credit to SSI-Korea without paying the whole
commission money. This will be additional saving for SSI from this new
operation. We are currently paying total $0.90/MT ($.50/MT to CCM and $0.25/MT
to SSI-Korea, and $0.15/MT regular kick back to Chinese customers)....


e. On or about September 18, 2003, Officer A sent an e-mail to Officer B and
others, which referenced, in substance
 
 
19

--------------------------------------------------------------------------------

 
and in part, an agreement between Schnitzer Steel and Baosteel, a
government-owned scrap metal customer in China, for a “quarter dollar refund for
[the customer] after shipment,” and stated that “[the customer] and SSI agreed
to keep this business confidential.”
 
f. On or about September 28, 2003, Officer A sent an e-mail to Officer B and
others, which stated, in substance and in part, that a representative of a
privately-owned scrap metal customer in Asia “will make the contract to include
his share $.025/MT at $190.75/MT,” and that the representative would likely give
“his favor and priority to [Schnitzer Steel].”
 
g. On or about November 20, 2003, Officer A sent an e-mail to Officer B and
others referencing new business with Baosteel, a government-owned scrap metal
customer in China, and stating, in substance and in part, “[The company] will
make the contract to include $0.50/MT more for refund to them after shipment,
so[] the price will be $229.50/MT on the contract and to the market later,” and
directing one of the e-mail recipients to “[p]lease keep it confidential[,]
insiders only and assign the job No. for this new contract.”
 
h. In or about August 2004, an employee of defendant SSI KOREA discussed with
Officer A the destruction of records pertaining to the off-the-book bank
accounts of defendant SSI KOREA.  
 
 
20

--------------------------------------------------------------------------------

 
All in violation of Title 18, United States Code, Section 371.



COUNT TWO
(Foreign Corrupt Practices Act)


13. Paragraphs 1 through 8 and 10 through 11 of Count One are realleged and
incorporated as if fully set forth herein.
 
14. From in or about 1995 through in or about August 2004, in the District of
Oregon and elsewhere, defendant SSI KOREA, a person other than an issuer subject
to 15 U.S.C. § 78dd-1 or a domestic concern, while in the territory of the
United States, used means and instrumentalities of interstate commerce,
corruptly in furtherance of an offer, payment, promise to pay and authorization
of the payment of money to foreign officials for purposes of influencing the
acts and decisions of such foreign officials in their official capacity,
inducing said foreign officials to do acts in violation of their lawful duty,
securing an improper advantage; and inducing such foreign officials to use
influence with a foreign government and instrumentality thereof to affect or
influence an act and decision of such government and instrumentality; to wit,
following the processing and authorization of payments by Schnitzer Steel, SSI
KOREA caused payments to be made from a bank account originating in Portland,
Oregon, through a transfer of funds to off-the-books bank accounts in South
Korea, to officials of steel production
 
 
21

--------------------------------------------------------------------------------

 
companies owned by the Government of China, in order to secure and maintain
agreements to purchase scrap metal from Schnitzer Steel, and to secure an
improper advantage for Schnitzer Steel and SSI KOREA by positioning the
companies to obtain future business in Asia.
 
All in violation of Title 15, United States Code, Section 78dd-3(a).



COUNT THREE
(Wire Fraud)


15. Paragraphs 1 through 8 and 10 through 11 of Count One are realleged and
incorporated as if fully set forth herein.   
 
16. From at least as early as in or about 1995 through in or about August 2004,
in the District of Oregon and elsewhere, defendant SSI KOREA devised, caused to
be devised and intended to devise a scheme and artifice to obtain property by
means of materially false and fraudulent pretenses, representations and
promises, which scheme and artifice was in substance as set forth in Paragraphs
One through 8 and 10 through 11 of Count One of this Information, the
allegations contained therein being realleged as if set forth herein at length.
 
 
17. As described in Count One, Schnitzer Steel, through Officer A and others,
and at the request of defendant SSI KOREA, wire transferred funds from Schnitzer
Steel’s bank account in Portland, Oregon to off-the-books bank accounts in South
Korea
 
 
22

--------------------------------------------------------------------------------

 
affiliated with employees of defendant SSI KOREA. The wire transferred funds
were then paid to managers of government-owned and private steel production
companies in China and South Korea in the form of illegal commission payments
and refunds, among other payments. To disguise the illegal nature of the
payments, Schnitzer Steel, through Officer A and others, included the
commissions and refunds in the purchase price of the scrap metal, causing its
scrap metal customers in China and South Korea to overpay Schnitzer Steel for
their scrap metal purchases. The amounts overpaid were then passed on as cash,
via the above-described wire transfers, to the managers of Schnitzer Steel’s
customers in China and South Korea.
 
18. In total, approximately $1,828,587 in wire transfers were made from
Schnitzer Steel’s bank account in Portland, Oregon to off-the-books bank
accounts in South Korea affiliated with employees of defendant SSI KOREA, which
ultimately were passed on to managers of Schnitzer Steel’s government and
privately owned scrap metal customers in China and South Korea. Of that amount,
approximately $165,338 was paid to managers of Schnitzer Steel’s
government-owned customers in China.
 
19. On or about March 16, 2004, for the purpose of executing said scheme and
artifice, and attempting to do so, in the District of Oregon and elsewhere,
defendant SSI KOREA
 
 
23

--------------------------------------------------------------------------------

 
 knowingly and willfully transmitted and caused to be transmitted in interstate
and foreign commerce by means of wire communications certain writings, signs,
signals and sounds; to wit, a wire transfer in the amount of $15,500.95, which
was deposited in an off-the-books bank account affiliated with employees of SSI
KOREA, and ultimately paid to representatives of Baosteel, a government-owned
steel production company in China.
 
All in violation of Title 18, United States Code, Sections 1343, 1346 and 2.
 
COUNT FOUR
(Books and Records Violation)


20. Paragraphs 1 through 8 and 10 through 11 of Count One are realleged and
incorporated as if fully set forth herein.
 
21. The FCPA required issuers not only to refrain from making corrupt payments
to foreign government officials, but also to implement policies and practices
that reduce the risk that employees and agents will engage in bribery.
Specifically, Section 102 of the FCPA, 15 U.S.C. § 78m(b)(2)(A) (amending
Section 13 of the Securities and Exchange Act of 1934), required certain
corporations to make and keep books, records and accounts which accurately and
fairly reflect transactions and the distribution of the company’s assets.
Section 102 further prohibited the knowing falsification of any books, record or
account.
 
 
24

--------------------------------------------------------------------------------

 
22. Schnitzer Steel, by virtue of its status as an issuer within the meaning of
the FCPA and the Securities and Exchange Act of 1934, was required to make and
keep books, records and accounts which, in reasonable detail, accurately and
fairly reflected the transactions and disposition of assets of Schnitzer Steel.
 
23. As set forth in Paragraph 11(g) of Count One, from in or about 1995 through
in or about August 2004, Schnitzer Steel and defendant SSI KOREA failed to
account properly for the commissions, refunds and gratuity payments to managers
of government-owned and private scrap metal customers in China and South Korea
and failed to describe accurately the transactions in its books and records.
Instead, the payments were excluded from SSI KOREA’s books and records and
improperly characterized on Schnitzer Steel’s books and records as legitimate
payments for, among other things, “commissions,” “sales commissions,”
“commissions to the customer,” “refunds,” “rebates,” “refunds to customer,”
“rebates to customer,” “quality claims,” “discounts,” “credits,” “freight
savings,” “gratuities,” “other marine expenses,” “customer relations,” and
“bonuses.”
 
24. In or about March 2003, in the District of Oregon and elsewhere, defendant
SSI KOREA knowingly and willfully aided, abetted and assisted in the
falsification of books, records, and accounts which, in reasonable detail,
accurately and fairly
 
 
25

--------------------------------------------------------------------------------

 
reflected the transactions and disposition of the assets of Schnitzer Steel, to
wit: SSI KOREA aided, abetted and assisted Schnitzer Steel in failing to
accurately reflect in its books and records a payment of $5,894.50 to a manager
of Baosteel, a government-owned steel production company in China, and
improperly characterizing the payment on its books and records as a legitimate
“commission” payment.
 
All in violation of Title 15, United States Code, Sections 78m(b)(2)(A),
78m(b)(5) and 78ff, and Title 18, United States Code Section 2.  
  
/s/ STEVEN A. TYRRELL
Steven A. Tyrrell
Acting United States Attorney
 
/s/ MARK F. MENDELSOHN
By: MARK F. MENDELSOHN
Deputy Chief, Fraud Section
Criminal Division
U.S. Department of Justice
 
/s/ DEBORAH L. GRAMICCIONI
By: DEBORAH L. GRAMICCIONI 
Assistant Chief, Fraud Section
Criminal Division
U.S. Department of Justice
 
/s/ KATHLEEN McGOVERN
By: KATHLEEN McGOVERN
Trial Attorney, Fraud Section
Criminal Division
U.S. Department of Justice
 
 
 
 
26

--------------------------------------------------------------------------------

 